SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

8
KA 10-02420
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

HOWARD B. WASHINGTON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Monroe County Court (Frank P. Geraci,
Jr., J.), entered October 29, 2010. The order determined that
defendant is a level two risk pursuant to the Sex Offender
Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order determining that he
is a level two risk pursuant to the Sex Offender Registration Act
(Correction Law § 168 et seq.). Contrary to defendant’s contention,
County Court’s determination that he established a relationship with
the victim for the purpose of victimization is supported by the
requisite clear and convincing evidence (see § 168-n [3]). “The
guidelines assess 20 points if the offender’s crime . . . was directed
at . . . a person with whom a relationship had been established . . .
for the primary purpose of victimization” (Sex Offender Registration
Act: Risk Assessment Guidelines and Commentary, at 12 [2006]). Here,
the record establishes that defendant invited the victim, a 13-year-
old girl who had run away from home and with whom he had no prior
relationship, into his home and then had sexual intercourse with her
several times in the ensuing two days. Thus, the record supports the
determination of the court that defendant’s primary purpose in
establishing the relationship with the 13-year-old girl was for the
purpose of victimizing her (see generally People v Carlton, 307 AD2d
763).




Entered:    January 31, 2012                       Frances E. Cafarell
                                                   Clerk of the Court